DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Applicant’s claim for benefit of PCT/JP 2014/076084 filed September 30, 2014, has been received and acknowledged.
Claim Status
Claims Filing Date
July 32, 2022
Cancelled
1-11, 16
Allowed
12-15


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 16 line 2 “wherein the at least one neutral element includes Zr”.
Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a method of manufacturing a titanium cast product comprising melting a surface of a base metal of a titanium ingot consisting of 0.1 mass% or less C, 0.015 mass% or less H, 0.4 mass% or less O, 0.07 mass% or less N, 0.5 mass% or less Fe, and a balance of Ti and impurities with a material in contact with the surface containing one or more elements of Al, Sn, and Zr, solidifying the surface, then hot rolling, where a total concentration of the one or more of Al, Sn, and Zr in a layer on the solidified surface in a range of 1 mm or more in depth from the surface is 0.1 to 1.499% higher than that contained in the base metal and the layer further contains 0 to 1.5% of one or more beta stabilizer elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735